DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-17 are pending, as originally filed, and are considered herein.

Specification
	The specification is accepted.

Drawings
	The drawings of 2/24/20 are accepted.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 6 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  The claims have the same dependency and the same limitations.  They are of the same scope.
Applicant is advised that should claim 7 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  The claims have the same dependency and the same limitations.  They are of the same scope.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

For clarity of record: the 9,782,357 patent is precluded from ODP considerations, due to a restriction and non-rejoinder of the presently claimed subject matter.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,568,844.
	Claim 1: The patent teaches a method of reducing expression of a target NA, in a subject, comprising administering a polymer nanocapsule with an encapsulating polymer shell, and an inhibitory nucleic acid of the same Markush as presently claimed, in a polymer shell of similar cationic monomers, similar crosslinkers (e.g., Claim 12).
	Claim 2: Claim 1 teaches it to reduce target nucleic acid expression, and thus, it decreases expression or knocks it down.
	Claim 3: Claim 2 of the patent elucidates the same structure and ratio of crosslinkers.
	Claim 4: Claim 3 of the patent elucidates similar crosslinkers.
	Claim 5: Claim 5 of the patent teaches the same Markush of positively charged monomers.
	Claim 6: Claim 7 of the patent elucidates similar structure of the polymer shell.
	Claim 7: Claim 8 of the patent elucidates the same structure.
	Claim 8: Claim 7 of the patent elucidates the same structure.
Claim 9: Claim 8 of the patent elucidates the same structure.
Claim 10: Claim 6 of the patent elucidates the same size range.
Claim 11: Claim 13 teaches the conjugated targeting agent.
Thus, in light of the patent, it would have been obvious to make the invention.  The Artisan would do so, and expect success, as the subject matter is claimed.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,568,844, in view of U.S. Patent No. 8,304,399. 
As shown above, the 10,568,844 patent makes obvious the base claims.  However, the use of the method to treat cancer, and in this instance, pancreatic cancer is not claimed.
On the other hand, the 8,304,399 patent teaches inhibiting growth of pancreatic cancer (e.g., Claim 2) in a subject, by administration of an siRNA inhibitor of RanBPM (Claim 1).
Thus, in light of the patents, it would have been obvious to make the invention. The Artisan would do so to treat pancreatic cancer.  The Artisan would expect success, as the method is shown to be an effect method of inhibiting gene expression in a cell in vivo, and the 8,304,399 patent elucidates that the particular siRNA will inhibit growth of pancreatic cancer as it is claimed.

Claims 1-12 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,568,844, in view of U.S. Patent No. 8,211,866. 
As shown above, the 10,568,844 patent makes obvious the base claims.  However, the use of the method to treat cancer, and in this instance, pancreatic cancer is not claimed.
On the other hand, the 8,211,866 patent teaches treating HIV infections by administration of siRNAs for IKappaB alpha and IKappaB epsilon (e.g., Claim 1).
Thus, in light of the patents, it would have been obvious to make the invention. The Artisan would do so to treat HIV infection.  The Artisan would expect success, as the method is shown to be an effect method of inhibiting gene expression in a cell in vivo, and the 8,211,866 patent elucidates that the particular siRNAs will inhibit the HIV infection when administered.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/            Primary Examiner, Art Unit 1631